925 F.2d 1465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.STATE OF OHIO, Plaintiff-Appellee,v.Albert D. THROWER, Defendant-Appellant.
No. 90-4097.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1991.

1
Before KENNEDY and ALAN E. NORRIS, Circuit Judges, and MILES, Senior District Judge.*

ORDER

2
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the record indicates that the district court entered an order on October 22, 1990, denying the motion for removal pursuant to 28 U.S.C. Sec. 1443 and remanding the case to state court.  Appellant filed a notice of appeal on November 8, 1990, from that order which was docketed as appeal No. 90-4020.  A second notice of appeal was filed on December 7, 1990, from the same order and docketed as appeal No. 90-4097.  Appeal No. 90-4097 is a duplicate appeal and also was not filed within the 30 day appeal period provided by Fed.R.App.P. 4(a).


4
Accordingly, it is ORDERED that appeal No. 90-4097 be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation